EXHIBIT 10.1
FORM OF INDEMNITY AGREEMENT
     This INDEMNITY AGREEMENT is made as of November 4, 2011 between PHI, Inc.
(the “Corporation”), and                                     (“Indemnitee”).
     In consideration of Indemnitee’s continued service after the date hereof,
the Corporation and Indemnitee do hereby agree as follows:
     1. Agreement to Serve. Indemnitee shall serve or continue to serve as a
director of the Corporation, and any other corporation, subsidiary, partnership,
joint venture, trust or other enterprise of which he is serving at the request
of the Corporation, and agrees to serve in such capacities for so long as he is
duly elected or appointed and qualified or until such earlier time as he tenders
his resignation in writing.
     2. Definitions. As used in this Agreement:
          (a) The term “Claim” shall mean any threatened, pending or completed
claim, action, suit or proceeding, including appeals, whether civil, criminal,
administrative or investigative, and whether made judicially or
extra-judicially, including any action by or in the right of the Corporation or
a plan, entity or enterprise described in clauses (ii) and (iii) of Section 5(a)
hereof, or any separate issue or matter therein, as the context requires.
          (b) The term “Determining Body” shall mean (i) those members of the
Board of Directors who are not named (or, in the case of a threatened claim, not
threatened to be named) as parties to the Claim for which indemnification is
sought (“Impartial Directors”), if there are at least two Impartial Directors,
or (ii) a committee of at least two Impartial Directors appointed by the Board
or a duly authorized committee thereof (regardless whether the directors voting
on such appointment are Impartial Directors), or (iii) if there are fewer than
two Impartial Directors or if the Board of Directors or the committee appointed
pursuant to clause (ii) of this paragraph so directs (regardless whether the
directors voting on such appointment are Impartial Directors), independent legal
counsel, which may be the regular outside counsel of the Corporation, as
designated by the Impartial Directors or, if no such directors exist, the full
Board of Directors.
          (c) The term “Disbursing Officer” shall mean the Chief Executive
Officer of the Corporation or, if the Chief Executive Officer has an interest in
the Claim for which indemnification is being sought, any officer who does not
have such an interest and who is designated by the Chief Executive Officer to be
the Disbursing Officer with respect to indemnification requests related to the
Claim, which designation shall be made promptly after receipt of the initial
request for indemnification with respect to such Claim.
          (d) The term “Expenses” shall mean any expenses or costs including,
without limitation, attorney’s fees, judgments, punitive or exemplary damages,
fines, excise taxes or amounts paid in settlement, and if any of the foregoing
amounts paid on behalf of Indemnitee are not deductible by Indemnitee for
federal or state income tax purposes, the term shall include an

1



--------------------------------------------------------------------------------



 



amount that, after taking into account taxes on such amount, equals Indemnitee’s
incremental tax liability.
          (e) The term “Insurance Policies” shall mean the directors and
officers liability and company reimbursement liability policies in effect on the
date of this Agreement, a list of which has been provided to Indemmitee
contemporaneously with the execution and delivery of this Agreement.
          (f) The term “Standard of Conduct” shall have the meaning set forth in
Section 5(b) hereof.
     3. Limitation of Liability. To the fullest extent permitted by Article VI
of the Articles of Incorporation of the Corporation as in effect on the date
hereof, and, if and to the extent such Article VI is amended to permit further
limitations, in effect at any time prior to the determination of liability that
would exist but for the provisions of this Agreement, Indemnitee shall not be
liable for any breach of his fiduciary duty of care to the Corporation.
     4. Maintenance of Insurance and Self-Insurance. (a) The Corporation
represents and warrants that it presently maintains in force and effect the
Insurance Policies, and Indemnitee shall be furnished with a copy thereof upon
his request. Subject only to the provisions of Section 4(b) hereof, the
Corporation hereby agrees that, so long as Indemnitee shall continue to serve as
a director or officer or in any other capacity referred to in Section 5(a)
hereof and thereafter so long as Indemnitee shall be subject to any possible
Claim, the Corporation shall use its commercially reasonable best efforts to
purchase and maintain in effect for the benefit of Indemnitee one or more valid
and enforceable policies of directors and officers liability insurance
providing, in all respects, coverage at least comparable to that currently
provided pursuant to the Insurance Policies.
          (b) The Corporation shall not be required to purchase and maintain the
Insurance Policies or any comparable policy or policies in effect if directors
and officers liability insurance is not reasonably available or if, in the
reasonable business judgment of the then directors of the Corporation, either
(i) the premium cost for such insurance is excessive in light of the amount of
coverage or (ii) the coverage provided by such insurance is so limited by
exclusions, retentions, deductibles or otherwise that there is insufficient
benefit to the Corporation from such insurance.
          (c) If the Corporation does not purchase and maintain in effect the
Insurance Policies pursuant to the provisions of Section 4(b) hereof, the
Corporation agrees to hold harmless and indemnify Indemnitee to the full extent
of the coverage that would otherwise have been provided for the benefit of
Indemnitee pursuant to the Insurance Policies.
     5. Additional Indemnity; Advancement of Expenses.
          (a) To the extent any Expenses incurred by Indemnitee are in excess of
the amounts reimbursed or indemnified pursuant to the provisions of Section 4
hereof, the Corporation shall indemnify and hold harmless Indemnitee against any
Expenses actually and reasonably incurred by Indemnitee in connection with any
Claim against Indemnitee, or involving Indemnitee solely as a witness or person
required to give evidence, by reason of the

2



--------------------------------------------------------------------------------



 



fact that he is or was a (i) director or officer of the Corporation,
(ii) director or officer of any subsidiary of the Corporation or a fiduciary
with respect to any employee benefit plan of the Corporation, or (iii) director,
officer, partner, employee or agent of another corporation, partnership, limited
liability company, joint venture, trust or other for-profit or not-for-profit
entity or enterprise, if such position is or was held at the request of the
Corporation, whether relating to service in such position before or after the
effective date of this Agreement, if (A) Indemnitee is successful in his defense
of the Claim on the merits or otherwise or (B) Indemnitee has been found by the
Determining Body to have met the Standard of Conduct; provided that (1) the
amount of Expenses for which the Corporation shall indemnify Indemnitee may be
reduced by the Determining Body to such amount as it deems proper if it
determines that the Claim involved the receipt of personal benefit by
Indemnitee, and (2) no indemnification shall be made in respect of any Claim as
to which Indemnitee shall have been adjudged by a court of competent
jurisdiction, after exhaustion of all appeals therefrom, to be liable for
willful or intentional misconduct in the performance of his duty to the
Corporation or to such plan, entity or enterprise or to have obtained an
improper personal benefit, unless, and only to the extent that, a court shall
determine upon application that, despite the adjudication of liability but in
view of all the circumstances of the case, Indemnitee is fairly and reasonably
entitled to indemnity for such Expenses which the court shall deem proper; and
provided further that, if the Claim involves Indemnitee by reason of his or her
position with a plan, entity or enterprise described in clause (ii) or (iii) of
this Section 5(a) and if Indemnitee may be entitled to indemnification with
respect to such Claim from such plan, entity or enterprise or reimbursement or
indemnification from insurance policies or programs of such plan, entity or
enterprise, Indemnitee shall be entitled to indemnification hereunder only
(x) if he or she has applied to such entity or enterprise for indemnification
with respect to the Claim and (y) to the extent that indemnification to which he
or she would be entitled hereunder but for this proviso exceeds the
indemnification paid by such plan, entity or enterprise and the amounts
reimbursed or indemnified by insurance policies and programs of such plan,
entity or enterprise.
          (b) For purposes of this Agreement, the “Standard of Conduct” is met
when conduct by Indemnitee, with respect to which a Claim is asserted, was
conduct performed in good faith that he or she reasonably believed to be in, or
not opposed to, the best interest of the Corporation or a plan, entity or
enterprise described in clause (ii) or (iii) of Section 5(a) hereof and in the
case of a Claim that is a criminal action or proceeding, conduct that Indemnitee
had no reasonable cause to believe was unlawful. The termination of any Claim by
judgment, order, settlement, conviction, or upon a plea of nolo contendere or
its equivalent, shall not, of itself, create a presumption that Indemnitee did
not meet the Standard of Conduct.
          (c) Promptly upon becoming aware of the existence of any Claim as to
which Indemnitee may be indemnified for Expenses and as to which Indemnitee
desires to obtain indemnification, Indemnitee shall notify the Chief Executive
Officer of the corporation, but the failure to promptly notify the Chief
Executive Officer shall not relieve the Corporation from any obligation
hereunder, except and to the extent that such failure has materially and
irrevocably harmed the Corporation’s ability to defend against such Claim. Upon
receipt of such request, the Chief Executive Officer shall promptly advise the
members of the Board of Directors of the request and that the establishment of a
Determining Body with respect thereto will be a matter to be considered at the
next regularly scheduled meeting of the Board. If a meeting of the Board of
Directors is not regularly scheduled within 120 calendar days of the date the
Chief Executive

3



--------------------------------------------------------------------------------



 



Officer receives notice of the claim, the Chief Executive Officer shall cause a
special meeting of the Board of Directors to be called within such period in
accordance with the provisions of the Corporation’s By-laws. After the
Determining Body has been established, the Chief Executive Officer shall inform
Indemnitee of the constitution of the Determining Body, and Indemnitee shall
provide the Determining Body with all facts relevant to the Claim known to him
or her and deliver to the Determining Body all documents relevant to the Claim
in his possession. Before the 60th day (the “Determination Date”) after its
receipt from Indemnitee of such information, together with such additional
information as the Determining Body may reasonably request of Indemnitee prior
to such date (the receipt of which shall not begin a new 60-day period), the
Determining Body shall determine whether or not Indemnitee has met the Standard
of Conduct and shall advise Indemnitee of its determination. If Indemnitee shall
have supplied the Determining Body with all relevant information, including all
additional information reasonably requested by the Determining Body, any failure
of the Determining Body to make a determination by or on the Determination Date
as to whether the Standard of Conduct was met shall be deemed to be a
determination that the Standard of Conduct was met by Indemnitee; provided,
however, that the Determining Body may extend the Determination Date but only
for one additional 60-day period.
          (d) If at any time Indemnitee becomes aware of any relevant facts or
documents not theretofore provided by him to the Determining Body, Indemnitee
shall promptly inform the Determining Body of such facts or documents, unless
the Determining Body has obtained such facts or documents from another source.
The provision of such facts to the Determining Body before the Determining Date
shall not begin a new 60-day period.
          (e) The Determining Body shall have no power to revoke a determination
that Indemnitee met the Standard of Conduct unless Indemnitee (i) submits
fraudulent information to the Determining Body or (ii) fails to comply with the
provisions of Sections 5(c) or 5 (d) hereof, including without limitation
Indemnitee’s obligation to submit information or documents relevant to the Claim
reasonably requested by the Determining Body.
          (f) In the case of any Claim not involving any proposed, threatened or
pending criminal proceeding,
               (i) If Indemnitee has, in the judgment of the Determining Body,
met the Standard of Conduct, the Corporation may, except as otherwise provided
below, individually or jointly with any other indemnifying party similarly
notified, assume responsibility for the defense of the Claim with counsel
reasonably satisfactory to Indemnitee, and the Corporation and Indemnitee shall
keep each other informed as to the progress of such defense, including prompt
disclosure of any proposals for settlement; provided that if the Corporation is
a party to the Claim and Indemnitee shall have concluded reasonably that there
may be a conflict of interest between the Corporation and Indemnitee with
respect to the Claim, then Indemnitee shall be entitled to conduct his defense
with counsel of his choice at the Corporation’s expense; and provided further
that Indemnitee shall in any event be entitled at his expense to employ counsel
chosen by him to participate in the defense of the Claim; and
               (ii) the Corporation shall fairly consider any proposals by
Indemnitee for settlement of the Claim. If the Corporation proposes a settlement
of the Claim and such

4



--------------------------------------------------------------------------------



 



settlement is acceptable to the person asserting the Claim, or the Corporation
believes a settlement proposed by the person asserting the Claim should be
accepted, it shall inform Indemnitee of the terms of such proposed settlement
and shall fix a reasonable date by which Indemnitee shall respond. If Indemnitee
agrees to such terms, he shall execute such documents as shall be necessary to
make final the settlement. If Indemnitee does not agree with such terms,
Indemnitee may proceed with the defense of the Claim in any manner he chooses,
provided that if Indemnitee is not successful on the merits or otherwise, the
Corporation’s obligation to indemnify such Indemnitee as to any Expenses
incurred following his disagreement with the Corporation shall be limited to the
lesser of (A) the total Expenses incurred by Indemnitee following his decision
not to agree to such proposed settlement or (B) the amount that the Corporation
would have paid pursuant to the terms of the proposed settlement. If, however,
the proposed settlement would impose upon Indemnitee any requirement to act or
refrain from acting that would materially interfere with the conduct of
Indemnitee’s affairs, Indemnitee may refuse such settlement and continue his
defense of the Claim, if he so desires, at the Corporation’s expense in
accordance with the terms and conditions of this Agreement without regard to the
limitations imposed by the immediately preceding sentence. In any event, the
Corporation shall not be obligated to indemnify Indemnitee for any amount paid
in a settlement that the Corporation has not approved.
          (g) In the case of any Claim involving a proposed, threatened or
pending criminal proceeding, Indemnitee shall be entitled to conduct the defense
of the Claim with counsel of his choice and to make all decisions with respect
thereto, provided, however, that the Corporation shall not be obliged to
indemnify Indemnitee for any amount paid in settlement of such a Claim that the
Corporation has not approved.
          (h) After notifying the Corporation of the existence of a Claim,
Indemnitee may from time to time request the Corporation to pay the Expenses
(other than judgments, fines, penalties or amounts paid in settlement) that he
incurs in pursuing a defense of the Claim prior to the time that the Determining
Body determines whether the Standard of Conduct has been met. The Disbursing
Officer shall pay to Indemnitee the amount requested (regardless of Indemnitee’s
apparent ability to repay such amount) upon receipt of an undertaking by or on
behalf of Indemnitee to repay such amount if it shall ultimately be determined
that he is not entitled to be indemnified by the Corporation under the
circumstances, provided, however, that if the Disbursing Officer does not
believe such amount to be reasonable, he shall advance the amount deemed by him
to be reasonable and Indemnitee may apply directly to the Determining Body for
the remainder of the amount requested.
          (i) After the Determining Body has determined that the Standard of
Conduct has been met, for so long as and to the extent that the Corporation is
required to indemnify Indemnitee under this Agreement, the provisions of Section
5(h) hereof shall continue to apply with respect to Expenses incurred after such
time except that (i) no undertaking shall be required of Indemnitee and (ii) the
Disbursing Officer shall pay to Indemnitee the amount of any fines, penalties or
judgments against him which have become final and for which he is entitled to
indemnification hereunder, and any amount of indemnification ordered to be paid
to him by a court.

5



--------------------------------------------------------------------------------



 



          (j) Any determination by the Corporation with respect to settlement of
a Claim shall he made by the Determining Body.
          (k) All determinations and judgments made by the Determining Body
hereunder shall be made in good faith.
     6. Enforcement.
          (a) The rights provided by this Agreement shall be enforceable by
Indemnitee in any court of competent jurisdiction.
          (b) If Indemnitee seeks a judicial adjudication of his rights under,
or to recover damages for breach of, this Agreement, Indemnitee shall be
entitled to recover from the Corporation, and shall be indemnified by the
Corporation against, any and all expenses actually and reasonably incurred by
him in connection with such proceeding, but only if he prevails therein. If it
shall be determined that Indemnitee is entitled to receive part but not all of
the relief sought, then Indemnitee shall be entitled to be reimbursed for all
Expenses incurred by him in connection with such judicial adjudication if the
amount to which he is determined to be entitled exceeds 50% of the amount of his
Claim. Otherwise, the Expenses incurred by Indemnitee in connection with such
judicial adjudication shall be appropriately prorated.
          (c) In any judicial proceeding described in this Section 6, the
Corporation shall bear the burden of proving that Indemnitee is not entitled to
the relief sought.
     7. Saving Clause. If any provision of this Agreement is determined by a
court having jurisdiction over the matter to violate or conflict with applicable
law, the court shall be empowered to modify or reform such provision so that, as
modified or reformed, such provision provides the maximum indemnification and
Expense advancement permitted by law, and such provision, as so modified or
reformed, and the balance of this Agreement, shall be applied in accordance with
their terms. Without limiting the generality of the foregoing, if any portion of
this Agreement shall be invalidated on any ground, the Corporation shall
nevertheless indemnify and advance Expenses to Indemnitee to the full extent
permitted by any applicable portion of this Agreement that shall not have been
invalidated and to the full extent permitted by law with respect to that portion
that has been invalidated.
     8. Non-Exclusivity. (a) The indemnification and advancement of Expenses
provided by or granted pursuant to this Agreement shall not be deemed exclusive
of any other rights to which Indemnitee is or may become entitled under any
statute, articles of incorporation, bylaw, authorization of shareholders or
directors, agreement, or otherwise.
          (b) If applicable law would permit the Corporation to provide broader
indemnification and Expense advancement rights than are currently permitted, the
Corporation shall indemnify and hold harmless Indemnitee and advance Expenses to
Indemnitee to the fullest extent permitted by applicable law notwithstanding
that the other terms of this Agreement would provide for lesser indemnification
or lesser Expense advancement.
     9. Confidentiality. The Corporation and Indemnitee shall keep confidential
to the extent permitted by law and their fiduciary obligations all information
and determinations

6



--------------------------------------------------------------------------------



 



provided pursuant to or arising out of the operations of this Agreement and the
Corporation and Indemnitee shall instruct its or his or her agents and employees
to do likewise.
     10. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall constitute an original but all of which taken
together shall be deemed to constitute a single instrument.
     11. Applicable Law. This Agreement shall be governed by and construed in
accordance with the substantive laws of the State of Louisiana.
     12. Successors and Assigns. This Agreement shall be binding upon Indemnitee
and upon the Corporation, its successors and assigns, and shall inure to the
benefit of Indemnitee’s heirs, personal representatives, and assigns and to the
benefit of the Corporation, its successors and assigns.
     13. Amendment. No amendment, modification, termination or cancellation of
this Agreement shall be effective unless made in writing signed by the
Corporation and Indemnitee. Notwithstanding any amendment, modification,
termination or cancellation of this Agreement or any portion hereof, Indemnitee
shall be entitled to indemnification and Expense advancement in accordance with
the provisions hereof with respect to any acts or omissions of Indemnitee which
occur prior to such amendment, modification, termination or cancellation.
     14. Gender. All pronouns and variations thereof used in this Agreement
shall be deemed to refer to the masculine, feminine or neuter gender, singular
or plural, as the identity of the person, persons, entity or entities referred
to may require.
     15. Supersedes Prior Indemnity Agreement. This Agreement supersedes and
replaces that prior Indemnity Agreement by and between Indemnitee and the
Corporation dated __________ ____, ______ and is intended to enhance and not
limit the rights provided in such former agreement.
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and signed as of the date and year first above written.

            PHI, INC.
      By:   /s/ Al A. Gonsoulin         Al A. Gonsoulin        Chairman and
Chief Executive Officer        INDEMNITEE:
                         

7